Case 6:19-cv-01837-CEM-LRH Document 90 Filed 07/22/20 Page 1 of 5 PageID 998




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA

                                 Case No. 6:19-cv-1837-CEM-LRH

   STATE FARM MUTUAL AUTOMOBILE
   INSURANCE COMPANY and STATE
   FARM    FIRE  AND   CASUALTY
   COMPANY,

          Plaintiffs,

   v.

   ADVANTACARE OF FLORIDA, LLC,
   CRN RECEIVABLE MANAGEMENT
   LLC,    ADVANTACARE       MULTI-
   SPECIALTY GROUP, LLC, KERRIANN
   FITZPATRICK,     f/k/a KERRIANN
   HERZOG, JOHN MANCUSO, KENNETH
   HOWE, and FRANK SEVERIANO
   ALVAREZ JR., M.D.,

          Defendants.
                                               /

        DEFENDANTS’ UNOPPOSED AND AGREED MOTION FOR ADDITIONAL
        EXTENSION OF TIME FOR PLAINTIFFS TO RESPOND TO DEFENDANTS’
                           AFFIRMATIVE DEFENSES


          Defendants, CRN Receivable Management LLC, Advantacare Multi-Specialty Group,

   LLC, Kerriann Fitzpatrick, John Mancuso and Kenneth Howe, file this Unopposed and Agreed

   Motion for Additional Extension of Time for Plaintiffs to Respond to Defendants’ affirmative

   defenses, and in support, state:

                                        BACKGROUND

          The Court entered an Order Granting Parties’ Joint Motions for Extension of Time for

   Plaintiff’s to Respond to Defendants’ Affirmative Defenses on June 26, 2020 [ECF No. 86],


                                                   1
Case 6:19-cv-01837-CEM-LRH Document 90 Filed 07/22/20 Page 2 of 5 PageID 999




   and Plaintiffs have until July 27, 2020 to file motion seeking to strike Defendants’ affirmative

   defenses.

          The Plaintiffs believe, some of Defendants’ affirmative defenses are insufficient and

   thus, should be stricken pursuant to Pursuant to Federal Rule of Civil Procedure 12(f). In

   accordance with Local Rules 3.01(g) and this Court’s Case Management and Scheduling Order

   [ECF No. 50], Plaintiffs’ counsel conferred with Defendants’ counsel in an effort to resolve or

   limit the issues in dispute. Specifically, Plaintiffs sought an agreement whereby Defendants

   would amend certain defenses which Plaintiffs believe do not provide fair notice of the

   defenses and to withdraw others which Plaintiffs believe are insufficient as a matter of law.

   During this discussion, Defendants’ counsel expressed his opinion these issues may become

   moot as a result of the Parties ongoing discussions to reach a complete resolution of the claims

   at issue in this case. Parties have made enormous and significant progress to try to resolve this

   case. Furthermore, the parties scheduled their Mediation for July 31, 2020.

          Defendants’ Counsel is hereby seeking additional 15 days after the date of the

   Mediation, for Plaintiff to file their Motion to Strike Affirmative Defenses. The Defendants

   believe this course of action will conserve the Parties’ and the Court’s time and resources,

   while also preserving Plaintiffs’ right to challenge the sufficiency of Defendants’ defenses if

   the settlement discussions reach an impasse.

                                   MEMORANDUM OF LAW

          Pursuant to Federal Rule of Civil Procedure 6(b)(1)(A), a Court may extend any

   deadline for “good cause” if the request is made before the original time or its extension

   expires. Jozwiak v. Stryker Corp., No. 6:09CV1985ORL19GJK, 2010 WL 743834, at *2



                                                  2
Case 6:19-cv-01837-CEM-LRH Document 90 Filed 07/22/20 Page 3 of 5 PageID 1000




   (M.D. Fla. Feb. 26, 2010). “The diligence of the moving party should be considered in

   determining whether there is good cause to extend a deadline.” Id. (citing See Sosa v. Airprint

   Systems, Inc., 133 F.3d 1417, 1418 (11th Cir. 1998)). “District courts have broad discretion

   when managing their cases, including discovery and scheduling.” Encarnacion v. Fin. Corp.

   of Am., No. 2:17-CV-566-FTM-38CM, 2018 WL 3860124, at *3 (M.D. Fla. June 8, 2018)

          Consistent with Rule 6(b)(1)(A), the Parties filed this Motion before the expiration of

   the June 26, 2020 deadline for Plaintiffs to file any motions to strike Defendants’ affirmative

   defenses and thus, the Court may extend the deadline for “good cause”. Good cause exits for

   the extension jointly sought by the Parties because the dispute will be mooted if the Parties are

   able to reach a settlement agreement, and thus the extension may permanently eliminate the

   need for the parties to engage in motion practice on this issue. Moreover, Plaintiffs have acted

   with diligence to evaluate Defendants’ affirmative defenses and address any deficiencies which

   they perceive. In fact, Plaintiffs are prepared to file a motion seeking to strike Defendants’

   affirmative defenses tomorrow. However, the Parties believe it is in the best interest of all

   Parties and judicial economy to obtain a thirty (30) day extension of time to see if the Parties

   can reach a global resolution of all issues during this time. This Motion for Additional

   Extension of Time is not being filed for purposes of delay and none of the parties, nor the

   Court, will be prejudiced by the requested extension.

          WHEREFORE, the Defendants respectfully request the Court to consider parties’

   effort to resolve this matter and extend the deadline for Plaintiffs to file any motions to strike

   Defendants’ affirmative defenses by August 17, 2020 and for such other relief as the Court

   deems just.



                                                   3
Case 6:19-cv-01837-CEM-LRH Document 90 Filed 07/22/20 Page 4 of 5 PageID 1001




    Dated: July 22, 2020



                                       By: /s/
                                       SANFORD R. TOPKIN
                                       Fla. Bar No. 948070
                                       TOPKIN & PARTLOW, P.L.
                                       1166 West Newport Center Drive, Suite 309
                                       Deerfield Beach, Florida 33442
                                       Telephone (954) 422-8422
                                       Facsimile (954) 422-5455
                                       stopkin@topkinlaw.com
                                       epopper@topkinlaw.com

                                       Attorney for CRN Receivable Management
                                       LLC, Advantacare Multi-Specialty Group,
                                       LLC, Kerriann Fitzpatrick, f/k/a Kerriann
                                       Herzog, John Mancuso, and Kenneth Howe




                                       4
Case 6:19-cv-01837-CEM-LRH Document 90 Filed 07/22/20 Page 5 of 5 PageID 1002




                                  CERTIFICATE OF SERVICE


          I hereby certify that on July 22, 2020, I electronically filed the foregoing document

   with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being

   served this day on all counsel of record identified in the service list below via transmission of

   Notices of Electronic Filing generated by CM/ECF.




           SANFORD R. TOPKIN
           Fla. Bar No. 948070
           TOPKIN & PARTLOW, P.L.
           1166 West Newport Center Drive,
           Suite 309
           Deerfield Beach, Florida 33442
           Telephone (954) 422-8422
           Facsimile (954) 422-5455
           stopkin@topkinlaw.com
           epopper@topkinlaw.com

           Attorneys for CRN Receivable
           Management LLC, Advantacare
           Multi-Specialty Group, LLC,
           Kerriann Fitzpatrick, f/k/a Kerriann
           Herzog, John Mancuso, and Kenneth
           Howe




                                                  5
